DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-17 of copending Application No. 15/478,372 in view of Barnholtz et al. (US 2011/0104970) (Barnholtz) and Manifold et al. (US 2010/0136294) (Manifold). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a multi-ply fibrous structure comprising a first ply comprising a layered fibrous structure comprising a first layer comprising a plurality of fibrous elements that exhibit a smooth exterior surface (i.e., monoplanar surface) and a second layer comprising a first web material comprising a wet laid fibrous structure ply comprising a plurality of fibrous elements that exhibit a rough exterior surface relative to the fibrous elements of the first layer (i.e., multi-planar surface relative to the monoplanar surface of the first layer), wherein the plurality of fibrous elements of the first layer forms a surface-deposited surface material on a surface of the wet laid fibrous structure ply; and wherein the surface-deposited surface material forms an exterior surface of the layered, dispersible fibrous structure (i.e., first fibrous elements of the first layer are deposited onto the first web material), wherein the plurality of first fibrous elements are hydroxyl polymer fibrous elements. The multi-ply fibrous structure further comprises a second ply comprising a second wet laid fibrous structure ply.
not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that copending application 15/478,372 meets the requirements of the claimed product, copending application 15/478,372 clearly meets the requirements of the present claim.
In addition, both claim sets are directed to a fibrous structure where the second layer is a wet laid, through-air-dried, creped fibrous structure ply. As well, the claim sets are directed to a fibrous structure where the first and second layers are of different material, associated through one or more bond sites, that is void of surface chemistry agents, lotioned and wherein the fibers of the second layer comprise wood pulp fibers, such as southern softwood kraft pulp fibers, northern softwood kraft pulp fibers, and mixtures thereof..
While the copending application 15/478,372 requires hydroxyl polymer fibrous elements in independent claim 1, the copending applications do not explicitly require polysaccharide fibrous elements in independent claim 1. 
With respect to the difference, Barnholtz teaches a fibrous structure that exhibits low dry lint scores (Barnholtz, abstract), for use in a sanitary tissue product (Barnholtz, [0086]). 

Barnholtz and copending application 15/478,372 are analogous art as they are both drawn to fibrous structure for use in a sanitary tissue product. 
In light of the disclosure provided by Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to use polysaccharide as the hydroxyl polymer fibrous elements in copending application 15/478,372, in order to form a fibrous structure for a sanitary tissue product with predictable success, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 197 (CCPA 1960). 
Further, the copending application 15/478,372 does not require the second ply is different from the first ply. 
With respect to the difference, Manifold teaches a lotion-containing multi-ply fibrous structure comprising a first fibrous ply structure and a second fibrous ply structure, wherein the fibrous structures are made by a wet-laid papermaking process using wood pulp fibers, including northern softwood kraft fibers. The fibrous structures of the multi-ply fibrous structure are creped, through-air-dried fibrous structures. See, e.g., abstract and paragraphs [0006], [0020], [0029], [0035], and [0112-0125]. The first fibrous ply structure corresponds to the second layer in the form of a first web material comprising a first wetlaid fibrous structure ply.
Manifold teaches the first ply of the lotion-containing multi-ply fibrous structure comprises a surface comprising a plurality of linear elements 12b. Paragraph [0052] and FIG. 3. The plurality of linear elements of the first fibrous ply structure corresponds to the multi-planar surface. Given the second fibrous ply structure is monoplanar and the first fibrous ply structure is multi-planar as shown in FIG. 3, it is clear the second ply is different from the first ply.
Barnholtz and copending application 15/478,372 in view of Barnholtz are analogous art as they are both drawn to fibrous structure for use in a sanitary tissue product. 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Manifold et al. (US 2010/0136294) (Manifold) in view of Close et al. (US 2005/0148261) (Close) and Barnholtz et al. (US 2011/0104970) (Barnholtz).
Regarding claims 
Manifold teaches a lotion-containing multi-ply fibrous structure comprising a first fibrous ply structure and a second fibrous ply structure, wherein the fibrous structures are made by a wet-laid papermaking process using wood pulp fibers, including northern softwood kraft fibers. The fibrous structures of the multi-ply fibrous structure are creped, through-air-dried fibrous structures. See, e.g., abstract and paragraphs [0006], [0020], [0029], [0035], and [0112-0125]. The first fibrous ply structure corresponds to the second layer in the form of a first web material comprising a first wetlaid fibrous structure ply.
Manifold teaches the first ply of the lotion-containing multi-ply fibrous structure comprises a surface comprising a plurality of linear elements 12b. Paragraph [0052] and FIG. 3. The plurality of linear elements of the first fibrous ply structure corresponds to the multi-planar surface. Given the second fibrous ply structure is monoplanar and the first fibrous ply structure is multi-planar as shown in FIG. 3, it is clear the second ply is different from the first ply.



With respect to the difference, Close teaches a tissue web containing pulp fibers treated on at least one surface with a polymeric component (i.e., different material than pulp fiber, per claim 14) in the form of meltblown fibers to reduce the level of lint and slough, wherein the meltblown fibers comprise a polymer with hydroxyl groups, which can help provide good adhesion with cellulose. See, e.g., abstract and paragraph [0021]. 
Close teaches after the tissue web is formed, meltblown fibers are directed onto the web from a meltblown die, wherein the meltblown fibers are applied to both sides of the tissue web. Paragraphs [0044], [0063], [0065], and [0077] and FIG. 2. Given the meltblown fibers are applied on a surface of the tissue web, it would be obvious to one of ordinary skill in the art that the meltblown fibers form a monoplanar layer on the surface of the tissue web.
As Close expressly teaches, the meltblown fibers are capable of significantly reducing lint and slough levels and lowering the coefficient of friction of the surface of the web, therefore ensuring the web feels softer or smoother when rubbed against one’s skin. Paragraph [0068]. 
Close and Manifold are analogous art as they are both drawn to fibrous structures for sanitary tissue product. Paragraph [0015]. 
In light of the motivation of applying the meltdown fibers comprising a hydroxyl polymer to form a monoplanar layer as provided by Close, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a layer of meltblown hydroxyl polymer fibers on both sides of the wet-laid fibrous structures of Manifold, in order to reduce lit and slough levels and lower the coefficient of friction of the surface to provide a softer and smoother feel when rubbed against one’s skin, and thereby arrive at the claimed invention. 

Although Manifold in view of Close does not explicitly teach the meltblown fibers are spun onto the tissue web as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Manifold in view of Close meets the requirements of the claimed product (i.e., monoplanar layer comprising hydroxyl polymer fibers adjacent multi-planar wet-laid fibrous structure), Manifold in view of Close clearly meets the requirements of the present claim.

Manifold in view of Close does not explicitly teach the use of a polysaccharide. Manifold in view of Close teaches the meltblown fibers comprise a polymer with hydroxyl groups which can help provide good adhesion with cellulose and the meltblown continuous filaments. Close, paragraphs [0019] and [0021]. 
With respect to the difference, Barnholtz teaches a fibrous structure that exhibits low dry lint scores, for use in a sanitary tissue product. See, e.g., abstract and paragraph [0086].
Barnholtz teaches forming a fibrous structure comprising wood pulp fibers. Barnholtz further teaches adding a meltblown layer of meltblown filaments to one of both sides of the fibrous structure, wherein the meltblown filaments includes polysaccharides such as starch, 
As Barnholtz expressly teaches, the meltblown layer helps reduce the lint created from the fibrous structure during use by consumers. Paragraphs [0077] and [0097]. 
Barnholtz and Manifold in view of Close are analogous art as they are both drawn to fibrous structure for use in sanitary tissue product. 
In light of the disclosure provided by Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to form the meltblown fibers of Manifold in view of Close using polysaccharide material, such as starch, starch derivatives, cellulose, cellulose derivatives, hemicellulose, and hemicellulose derivatives (per claim 5), in order to form a sanitary tissue product with predictable success, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 197 (CCPA 1960). 

Regarding claim 15
Manifold further teaches lotion is applied to only one of the first and second fibrous structure plies of the multi-ply fibrous structure. Paragraphs [0007-0009] and claim 18. Given that Manifold in view of Close and Barnholtz discloses the multi-ply fibrous structure that overlaps the presently claimed multi-ply fibrous structure, including an exterior surface that is void of surface chemistry agents, it therefore would be obvious to one of ordinary skill in the art, to apply the lotion to only one of the first and second fibrous structure plies of the multi-ply fibrous structure, i.e., leave the exterior surface of the layered fibrous structure void of surface chemistry agents, which is both disclosed by Manifold and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 16

With respect to the difference, Close teaches anchoring agents are incorporated into the tissue web for bonding with the polymeric material (Close, [0075-0075]). 
As Close expressly teaches, such anchoring agents better adhere or bond the meltblown fibers to the tissue web (Close, [0074]). 
Close and Manifold in view of Close and Barnholtz are analogous art as they are both drawn to fibrous structures for sanitary tissue product. Paragraph [0021].
In light of the motivation of incorporating anchoring agents into the tissue web as provided by Close, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate anchoring agents into the wet-laid fibrous structures of Manifold in view of Close and Barnholtz, in order to better adhere the meltblown layers and the wet-laid fibrous structures, and thereby arrive at the claimed invention. 
Given anchoring agents are incorporated in the wet-laid fibrous structures of the first fibrous structure ply and second fibrous structure ply, it is clear the wet-laid fibrous structures are associated with the meltblown layers through one or more bond sites. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manifold et al. (US 2010/0136294) (Manifold) in view of Close et al. (US 2005/0148261) (Close) and Barnholtz et al. (US 2011/0104970) (Barnholtz), as applied in claim 1 above, and further in view of Cabell et al. (US 2013/0216809) (Cabell). 
Regarding claim 6
Manifold in view of Close and Barnholtz teaches all of the limitation of claim 1 above, however does not explicitly teach the first layer includes a crosslinked polymer. 

	As Cabell further teaches, crosslinking the hydroxyl polymer (i.e., including polysaccharide such as cellulose, hemi-cellulose, starch, and their derivatives) filaments provides the filament wet strength. Paragraph [0146].
	Cabell and Manifold in view of Close and Barnholtz are analogous art as they are both drawn to fibrous structures for sanitary tissue products. Paragraph [0157]. 
	In light of the motivation provided by Cabell, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to crosslink the polysaccharide fibers of Manifold in view of Close and Barnholtz, in order to provide the filaments wet strength, and thereby arrive at the claimed invention.

Response to Arguments
In response to Applicant’s amendment to claim 1 including, “wherein the second ply is different from the first ply”, it is agreed Vinson in view of Close and Barnholtz does not teach this limitation. Therefore, the previous 35 U.S.C. 103 rejection of claims 1, 5-10, and 12-17 over Vinson in view of Close and Barnholtz are withdrawn. However, the amendment necessitates a new set of rejection as set forth above. 

In response to Applicants' remark, regarding the double patenting rejection to be held in abeyance, Applicants' request that the double patenting rejections to be held in abeyance is 
	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789